EXHIBIT 10.1



TIME WARNER INC.
2013 STOCK INCENTIVE PLAN


1.
Purpose of the Plan



The purpose of the Plan is to aid the Company and its Affiliates in recruiting
and retaining employees, directors and advisors and to motivate such employees,
directors and advisors to exert their best efforts on behalf of the Company and
its Affiliates by providing incentives through the granting of Awards. The
Company expects that it will benefit from the added interest which such
employees, directors and advisors will have in the welfare of the Company as a
result of their proprietary interest in the Company’s success.




2.
Definitions



The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:


(a)           “Act” means the Securities Exchange Act of 1934, as amended, or
any successor thereto.


(b)           “Affiliate” means any entity that is consolidated with the Company
for financial reporting purposes or any other entity designated by the Board in
which the Company or an Affiliate has a direct or indirect equity interest of at
least 20%, measured by reference to vote or value.


(c)           “Award” means an Option, SAR, award of Restricted Stock, or Other
Stock-Based Award granted pursuant to the Plan.


(d)           “Board” means the Board of Directors of the Company.


(e)           “Change in Control” means the occurrence of any of the following
events:


(i)           any “Person” within the meaning of Section 13(d)(3) or 14(d)(2) of
the Act (other than the Company or any company owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company) becomes the “Beneficial Owner” within the
meaning of Rule 13d-3 promulgated under the Act of 30% or more of the combined
voting power of the then outstanding securities of the Company entitled to vote
generally in the election of directors; excluding, however, any circumstance in
which such beneficial ownership resulted from any acquisition by an employee
benefit plan (or related trust) sponsored or maintained by the Company or by any
corporation controlling, controlled by, or under common control with, the
Company;


(ii)           a change in the composition of the Board since the Effective
Date, such that the individuals who, as of such date, constituted the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of
such Board; provided that any individual who becomes a director of the Company
subsequent to the Effective Date whose election,

 
 
 
or nomination for election by the Company’s stockholders, was approved by the
vote of at least a majority of the directors then comprising the Incumbent Board
shall be deemed a member of the Incumbent Board; and provided further, that any
individual who was initially elected as a director of the Company as a result of
an actual or threatened election contest, as such terms are used in Rule 14a-12
of Regulation 14A promulgated under the Act, or any other actual or threatened
solicitation of proxies or consents by or on behalf of any person or entity
other than the Board shall not be deemed a member of the Incumbent Board;


(iii)           a reorganization, recapitalization, merger, consolidation or
similar form of corporate transaction, or the sale, transfer, or other
disposition of all or substantially all of the assets of the Company to an
entity that is not an Affiliate (each of the foregoing events, a “Corporate
Transaction”) involving the Company, unless securities representing 60% or more
of the combined voting power of the then outstanding voting securities entitled
to vote generally in the election of directors of the Company or the corporation
resulting from such Corporate Transaction, including a corporation that, as a
result of such transaction owns all or substantially all of the Company’s assets
(or the direct or indirect parent of such corporation), are held immediately
subsequent to such transaction by the person or persons who were the beneficial
holders of the outstanding voting securities entitled to vote generally in the
election of directors of the Company immediately prior to such Corporate
Transaction, in substantially the same proportions as their ownership
immediately prior to such Corporate Transaction; or


(iv)           the liquidation or dissolution of the Company, unless such
liquidation or dissolution is part of a transaction or series of transactions
described in clause (iii) above that does not otherwise constitute a Change in
Control.


(f)           “Code” means the Internal Revenue Code of 1986, as amended, or any
successor thereto.


(g)           “Committee” means the Compensation and Human Development Committee
of the Board or its successor, or such other committee of the Board to which the
Board has delegated power to act under or pursuant to the provisions of the Plan
or a subcommittee of the Compensation and Human Development Committee (or such
other committee) established by the Compensation and Human Development Committee
(or such other committee).


(h)           “Company” means Time Warner Inc., a Delaware corporation.


(i)           “Effective Date” means the date the Board approves the Plan.


(j)           “Employment” means (i) a Participant’s employment if the
Participant is an employee of the Company or any of its Affiliates or (ii) a
Participant’s services as a non-employee director, if the Participant is a
non-employee member of the Board or the board of directors of an Affiliate;
provided, however that unless otherwise determined by the Committee, a change in
a Participant’s status from employee to non-employee (other than a director of
the Company or an Affiliate) shall constitute a termination of employment
hereunder.


(k)           “Fair Market Value” means, on a given date, (i) if there is a
public market for the Shares and the Shares are listed on the New York Stock
Exchange (“NYSE”), the closing sale

 
 
 

price of the Shares on such date as reported on the NYSE Composite Tape, or, if
the Shares are no longer listed on the NYSE, then the closing price of the
Shares on such date as reported by such other  national securities exchange or
quotation system on which the Shares then have their primary listing or
quotation; provided that, if no sale of Shares shall have been reported on such
date, then the immediately preceding date on which sales of the Shares have been
so reported shall be used, and (ii) if there is no public market for the Shares
on such date, the Fair Market Value shall be the value established by the
Committee in good faith.


(l)           “ISO” means an Option that is also an incentive stock option
granted pursuant to Section 6(d).


(m)           “Option” means a stock option granted pursuant to Section 6.


(n)            “Option Price” means the price for which a Share can be purchased
upon exercise of an Option, as determined pursuant to Section 6(a).


(o)           “Other Stock-Based Awards” means awards granted pursuant to
Section 9.


(p)           “Participant” means an employee, prospective employee, director or
advisor of the Company or an Affiliate who is selected by the Committee to
participate in the Plan.


(q)           “Performance-Based Awards” means certain Other Stock-Based Awards
granted pursuant to Section 9(b).


(r)           “Plan” means the Time Warner Inc. 2013 Stock Incentive Plan, as
amended from time to time.


(s)           “Plan Share Limit” has the meaning set forth in Section 3.


(t)           “Restricted Stock” means any Share granted under Section 8.


(u)           “Section 162(m)” means Section 162(m) of the Code and the
Department of Treasury regulations and other interpretative guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date.


(v)           “Section 409A” means Section 409A of the Code and the Department
of Treasury regulations and other interpretative guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date.


(w)           “Shares” means shares of common stock of the Company, $.01 par
value per share.


(x)           “SAR” means a stock appreciation right granted pursuant to Section
7.


(y)           “Subsidiary” means a subsidiary corporation, as defined in Section
424(f) of the Code (or any successor section thereto), of the Company.


(z)           “Substitute Awards” has the meaning set forth in Section 4(c).

 
 
 

(aa)           “Unrestricted Pool” means a number of Shares equal to 5% of the
Plan Share Limit.




3.
Shares Subject to the Plan



Subject to adjustment as provided in Section 10, the total number of Shares
available for issuance under the Plan (the “Plan Share Limit”) shall be equal to
35,000,000, of which, no more than 30,000,000 may be issued in the form of
Restricted Stock or Other Stock-Based Awards payable in Shares and no more than
3,000,000 may be issued with respect to ISOs. The maximum aggregate number of
Shares with respect to which Awards may be granted during a calendar year, net
of any Shares which are subject to Awards (or portions thereof) which, during
such year, terminate or lapse without payment of consideration, shall be equal
to 1.5% of the number of Shares outstanding on December 31 of the preceding
calendar year. The maximum number of Shares with respect to which Awards may be
granted during a calendar year to any Participant shall be 2,500,000 in the case
of Options or SARs, 1,000,000 in the case of Restricted Stock and 1,000,000 in
the case of Other Stock-Based Awards; provided that the maximum number of Shares
with respect to which Awards may be granted during a calendar year to any
Participant shall be 2,500,000.  In the case of Awards that are settled in cash
based on the Fair Market Value of a Share, the maximum aggregate amount of cash
that may be paid pursuant to Awards granted in a calendar year to any
Participant shall be equal to the Fair Market Value of a Share as of the
relevant grant date multiplied by the maximum number of Shares with respect to
which Awards may be granted during a calendar year to any Participant.


The number of Shares available for issuance under the Plan shall be reduced by
the full number of Shares covered by Awards granted under the Plan (including,
without limitation, the full number of Shares covered by any SAR, regardless of
whether any such SAR or other Award covering Shares under the Plan is ultimately
settled in cash or by delivery of Shares); provided, however, that the number of
Shares covered by Awards (or portions thereof) that are forfeited or that
otherwise terminate or lapse without the payment of consideration in respect
thereof shall again become available for issuance under the Plan; and provided
further that any Shares that are forfeited after the actual issuance of such
Shares to a Participant under the Plan shall not become available for
re-issuance under the Plan.




4.
Administration



(a)           The Plan shall be administered by the Committee, which may
delegate its duties and powers in whole or in part to any subcommittee thereof
consisting solely of at least two individuals who are intended to qualify as
“independent directors” within the meaning of the rules of the NYSE or, if the
Shares are no longer listed on the NYSE, the rules of such other  national
securities exchange or quotation system on which the Shares then have their
primary listing or quotation, “non-employee directors” within the meaning of
Rule 16b-3 under the Act and, to the extent required by Section 162(m), “outside
directors” within the meaning thereof.  In addition, to the extent permitted or
not prohibited by the Delaware General Corporation Law, the Committee may
delegate the authority to grant Awards under the Plan to any employee or group
of employees of the Company or an Affiliate; provided that such delegated
authority shall not include the authority to grant Awards to any individual who
is subject to Section 16 of the Act and any grants

 
 
 

made pursuant to such delegated authority are consistent with guidelines
established by the Committee from time to time.


(b)           The Committee shall have the full power and authority to make, and
establish the terms and conditions of, any Award to any person eligible to be a
Participant, consistent with the provisions of the Plan, and to waive any such
terms and conditions at any time (including, without limitation, accelerating or
waiving any vesting conditions, subject to Sections 8(a) and 9(a)).


(c)           Subject to the restrictions on “repricing” of Options and SARs as
set forth in Section 5(b), Awards may, in the discretion of the Committee, be
granted under the Plan in assumption of, or in substitution for, outstanding
awards previously granted by the Company or any of its Affiliates or a company
acquired by the Company or any of its Affiliates or with which the Company or
any of its Affiliates combines (“Substitute Awards”).  The number of Shares
underlying any Substitute Awards shall be counted against the Plan Share Limit;
provided, however, that Substitute Awards issued in connection with the
assumption of, or in substitution for, outstanding awards previously granted by
an entity that is acquired by the Company or any of its Affiliates or with which
the Company or any of its Affiliates combines shall not be counted against the
Plan Share Limit; provided further, however, that Substitute Awards issued in
connection with the assumption of, or in substitution for, outstanding stock
options intended to qualify for special tax treatment under Sections 421 and 422
of the Code that were previously granted by an entity that is acquired by the
Company or any of its Affiliates or with which the Company or any of its
Affiliates combines shall be counted against the maximum aggregate number of
Shares available for ISOs under the Plan.


(d)           The Committee is authorized to interpret the Plan, to establish,
amend and rescind any rules and regulations relating to the Plan, and to make
any other determinations that it deems necessary or desirable for the
administration of the Plan, and may delegate such authority, as it deems
appropriate. The Committee may correct any defect or supply any omission or
reconcile any inconsistency in the Plan in the manner and to the extent the
Committee deems necessary or desirable. Any decision of the Committee in the
interpretation and administration of the Plan, as described herein, shall lie
within its sole and absolute discretion and shall be final, conclusive and
binding on all parties concerned (including, but not limited to, Participants
and their successors).


(e)           The Committee shall require payment of any amount it may determine
to be necessary to withhold for federal, state, local or other taxes as a result
of the exercise, grant, vesting or payout of an Award. Unless the Committee
specifies otherwise, the Participant may elect to pay a portion or all of such
withholding taxes by (a) delivery of Shares or (b) having Shares withheld by the
Company with a Fair Market Value equal to the minimum statutory withholding rate
from any Shares that would have otherwise been received by the Participant.




5.
Limitations



(a)           No Award may be granted under the Plan after August 31, 2017, but
Awards granted prior to such date may extend beyond that date.


(b)           Notwithstanding any provision herein to the contrary, the
repricing of an Option or SAR, once granted hereunder, is prohibited without the
prior approval of the Company’s stockholders. For this purpose, a “repricing”
means any of the following (or any other action that

 
 
 

has the same effect as any of the following): (i) changing the terms of an
Option or SAR to lower its exercise price other than a decrease in exercise
price that occurs as a result of an adjustment made in connection with a change
in capitalization or similar change in the outstanding Shares pursuant to
Section 10(a) below; (ii) any other action that is treated as a “repricing”
under U.S. generally accepted accounting principles; and (iii) repurchasing for
cash or canceling an Option or SAR at a time when its exercise price is greater
than the Fair Market Value of the underlying Shares in exchange for another
Award, unless the cancellation and exchange occurs in connection with a change
in capitalization or similar change in the outstanding Shares permitted under
Section 10(a) below.  Any such cancellation and exchange described in clause
(iii) (other than in connection with a change permitted under Sections 10(a) and
10(b) below) will be considered a “repricing” regardless of whether it is
treated as a “repricing” under U.S. generally accepted accounting principles and
regardless of whether it is voluntary on the part of the Participant.


(c)           With respect to any Awards granted to a Participant who is a
non-employee member of the Board at the time of grant, such Awards shall be made
pursuant to formulas established by the Board in advance of such grant. Any such
Awards shall be made at the time such a Participant first becomes a member of
the Board and, thereafter, on an annual basis at or following the annual meeting
of stockholders. Such formulas may include any one or more of the following: (i)
a fixed number of Options or SARs or a number of Options determined by reference
to a fixed dollar amount (calculated based on the Fair Market Value of a Share
on the date of grant and the Black-Scholes methodology for valuing Options and
SARs), (ii) a fixed number of Shares of Restricted Stock or a number of Shares
of Restricted Stock determined by reference to a fixed dollar amount (calculated
based on the Fair Market Value of a Share on the date of grant), and (iii) Other
Stock-Based Awards determined either by reference to a fixed number of Shares or
to a fixed dollar amount (calculated based on the Fair Market Value of a Share
on the date of grant).




6.
Terms and Conditions of Options



Options granted under the Plan shall be, as determined by the Committee,
nonqualified or incentive stock options for federal income tax purposes, as
evidenced by the related Award agreements, and shall be subject to the foregoing
and the following terms and conditions and to such other terms and conditions,
not inconsistent therewith, as the Committee shall determine, and as evidenced
by the related Award agreement:


(a)           Option Price. The Option Price per Share shall be determined by
the Committee, but shall not be less than 100% of the Fair Market Value of a
Share on the date an Option is granted.


(b)           Exercisability. Options granted under the Plan shall be
exercisable at such time and upon such terms and conditions as may be determined
by the Committee, but in no event shall an Option be exercisable more than ten
years after the date it is granted, except as may be provided pursuant to
Section 15.


(c)           Exercise of Options. Except as otherwise provided in the Plan or
in an Award agreement, an Option may be exercised for all, or from time to time
any part, of the Shares for which it is then exercisable. For purposes of this
Section 6, the exercise date of an Option shall be the date a notice of exercise
is received by the Company, together with provision for payment of

 
 
 

the full purchase price in accordance with this Section 6(c). The purchase price
for the Shares as to which an Option is exercised shall be paid to the Company,
as designated by the Committee, pursuant to one or more of the following
methods: (i) in cash or its equivalent (e.g., by check); (ii) in Shares having a
Fair Market Value equal to the aggregate Option Price for the Shares being
purchased and satisfying such other requirements as may be imposed by the
Committee; (iii) partly in cash and partly in such Shares or (iv) if there is a
public market for the Shares at such time, through the delivery of irrevocable
instructions to a broker to sell Shares obtained upon the exercise of the Option
and to deliver promptly to the Company an amount out of the proceeds of such
sale equal to the aggregate Option Price for the Shares being purchased. No
Participant shall have any rights to dividends or other rights of a stockholder
with respect to Shares subject to an Option until the Shares are issued to the
Participant.


(d)           ISOs. The Committee may grant Options under the Plan that are
intended to be ISOs. Such ISOs shall comply with the requirements of Section 422
of the Code (or any successor section thereto). No ISO may be granted to any
Participant who, at the time of such grant, owns more than 10% of the total
combined voting power of all classes of stock of the Company or of any
Subsidiary, unless (i) the Option Price for such ISO is at least 110% of the
Fair Market Value of a Share on the date the ISO is granted and (ii) the date on
which such ISO terminates is a date not later than the day preceding the fifth
anniversary of the date on which the ISO is granted.  ISOs may be granted only
to employees of the Company or any Subsidiary.  Any Participant who disposes of
Shares acquired upon the exercise of an ISO either (i) within two years after
the date of grant of such ISO or (ii) within one year after the transfer of such
Shares to the Participant, shall notify the Company of such disposition and of
the amount realized upon such disposition. All Options granted under the Plan
are intended to be nonqualified stock options, unless the applicable Award
agreement expressly states that the Option is intended to be an ISO. If an
Option is intended to be an ISO, and if for any reason such Option (or portion
thereof) shall not qualify as an ISO, then, to the extent of such
nonqualification, such Option (or portion thereof) shall be regarded as a
nonqualified stock option granted under the Plan; provided that such Option (or
portion thereof) otherwise complies with the Plan’s requirements relating to
nonqualified stock options. In no event shall any member of the Committee, the
Company or any of its Affiliates (or their respective employees, officers or
directors) have any liability to any Participant (or any other person) due to
the failure of an Option to qualify for any reason as an ISO.


(e)           Attestation. Wherever in the Plan or any agreement evidencing an
Award a Participant is permitted to pay the exercise price of an Option or taxes
relating to the exercise of an Option by delivering Shares, the Participant may,
subject to procedures satisfactory to the Committee, satisfy such delivery
requirement by presenting proof of beneficial ownership of such Shares, in which
case the Company shall treat the Option as exercised without further payment
and/or shall withhold such number of Shares from the Shares acquired by the
exercise of the Option, as appropriate.




7.
Terms and Conditions of SARs



(a)           Grants. The Committee may grant (i) a SAR independent of an Option
or (ii) a SAR in connection with an Option, or a portion thereof. A SAR granted
pursuant to clause (ii) of the preceding sentence (A) may be granted at the time
the related Option is granted or at any time prior to the exercise or
cancellation of the related Option, (B) shall cover the same number of Shares
covered by the Option (or such lesser number of Shares as the Committee may
determine)

 
 
 

and (C) shall be subject to the same terms and conditions as such Option except
for such additional limitations as are contemplated by this Section 7 (or such
additional limitations as may be included in an Award agreement).


(b)           Terms. The exercise price per Share of a SAR shall be an amount
determined by the Committee but in no event shall such amount be less than 100%
of the Fair Market Value of a Share on the date the SAR is granted; provided,
however, that notwithstanding the foregoing in the case of a SAR granted in
conjunction with an Option, or a portion thereof, the exercise price may not be
less than the Option Price of the related Option. Each SAR granted independent
of an Option shall entitle a Participant upon exercise to an amount equal to (i)
the excess of (A) the Fair Market Value on the exercise date of one Share over
(B) the exercise price per Share, times (ii) the number of Shares covered by the
SAR. Each SAR granted in conjunction with an Option, or a portion thereof, shall
entitle a Participant to surrender to the Company the unexercised Option, or any
portion thereof, and to receive from the Company in exchange therefor an amount
equal to (i) the excess of (A) the Fair Market Value on the exercise date of one
Share over (B) the Option Price per Share, times (ii) the number of Shares
covered by the Option, or portion thereof, which is surrendered. Payment shall
be made in Shares or in cash, or partly in Shares and partly in cash (any such
Shares valued at such Fair Market Value), all as shall be determined by the
Committee. SARs may be exercised from time to time upon actual receipt by the
Company of written notice of exercise stating the number of Shares with respect
to which the SAR is being exercised. The date a notice of exercise is received
by the Company shall be the exercise date. No fractional Shares will be issued
in payment for SARs, but instead cash will be paid for a fraction or, if the
Committee should so determine, the number of Shares will be rounded downward to
the next whole Share. No Participant shall have any rights to dividends or other
rights of a stockholder with respect to Shares covered by SARs until the Shares
are issued to the Participant.


(c)           Limitations. The Committee may impose, in its discretion, such
conditions upon the exercisability of SARs as it may deem fit, but in no event
shall a SAR be exercisable more than ten years after the date it is granted,
except as may be provided pursuant to Section 15.




8.
Restricted Stock



(a)           Grant. Subject to the provisions of the Plan, the Committee shall
determine the number of Shares of Restricted Stock to be granted to each
Participant, the duration of the period during which, and the conditions, if
any, under which, the Restricted Stock may be forfeited to the Company, and the
other terms and conditions of such Awards.  Notwithstanding any other provision
of the Plan, (i) Awards of Restricted Stock that are subject to time-based
vesting, but not performance-based vesting (other than an Award of Restricted
Stock relating to Shares in the Unrestricted Pool) shall not fully vest until
the completion of a vesting period of at least three years from the date of
grant, subject to earlier vesting in whole or in part in the event of a Change
in Control or the death, disability or other termination of the Participant’s
Employment, and (ii) Awards of Restricted Stock that are subject to vesting upon
the attainment of performance objectives shall have a minimum performance period
of one year.  An Award of Restricted Stock that relates to Shares in the
Unrestricted Pool shall be subject to vesting over such period as the Committee
shall specify.


(b)           Transfer Restrictions. Shares of Restricted Stock may not be sold,
assigned, transferred, pledged or otherwise encumbered, except as provided in
the Plan or the applicable

 
 
 

Award agreement.   Shares of Restricted Stock may be evidenced in such manner as
the Committee shall determine in its sole discretion.  If certificates
representing Shares of Restricted Stock are registered in the name of the
applicable Participant, the Company may, at its discretion, retain physical
possession of such certificates until such time as all applicable restrictions
have lapsed. After the lapse of the restrictions applicable to such Shares of
Restricted Stock, the Company shall deliver a certificate or other evidence of
ownership of the Shares to the Participant.


(c)           Dividends. Dividends paid on any Shares of Restricted Stock may be
paid directly to the Participant, withheld by the Company subject to vesting of
the Shares of Restricted Stock pursuant to the terms of the applicable Award
agreement, or may be reinvested in additional Shares of Restricted Stock, as
determined by the Committee in its sole discretion; provided that, for Shares of
Restricted Stock that are subject to vesting upon the attainment of a
performance goal, dividends may be withheld and paid only with respect to those
Shares of Restricted Stock for which the Committee certifies that the
performance goal has been met and the Restricted Stock vests.  Unless the
applicable Award agreement provides otherwise and subject to Section 19,
dividends that have been withheld until the Shares of Restricted Stock have
vested shall be paid within 60 days after the certification is made by the
Committee.


(d)           Performance-Based Grants. Notwithstanding anything to the contrary
herein, certain Shares of Restricted Stock granted under this Section 8 may, at
the discretion of the Committee, be granted in a manner that is intended to be
deductible by the Company under Section 162(m). The restrictions applicable to
such Restricted Stock shall lapse based wholly or partially on the attainment of
written performance goals approved by the Committee for a performance period of
not less than one year established by the Committee (i) while the outcome for
that performance period is substantially uncertain and (ii) no more than 90 days
after the commencement of the performance period to which the performance goal
relates. The performance goals, which must be objective, shall be based on one
or more of the criteria set forth in Section 9(b) below. The criteria may relate
to the Company, one or more of its Affiliates or one or more of its or their
divisions or units, or any combination of the foregoing, and may be applied on
an absolute basis and/or be relative to one or more peer group companies or
indices, or any combination thereof, all as the Committee shall determine.  In
addition, to the extent consistent with Section 162(m), the performance goals
may be calculated with such adjustments as the Committee deems appropriate in
its sole discretion to exclude the effects of extraordinary, unusual or
nonrecurring items and to reflect other factors that the Committee deems
appropriate, including without limitation, (i) gains or losses on the
disposition of a business, (ii) changes in tax or accounting regulations or
laws, (iii) the effects of a merger or acquisition, (iv) asset write-downs, (v)
litigation judgments or settlements, and (vi) restructuring or severance
charges. The Committee shall determine whether, with respect to a performance
period, the applicable performance goals have been met with respect to a given
Participant and, if they have, shall so certify prior to the release of the
restrictions on the Shares.   No such restrictions shall lapse for such
performance period until such certification is made by the Committee.  Unless
the Committee otherwise provides in an Award agreement, any related dividend
equivalents that have vested shall be paid within 60 days after such
certification is made by the Committee.



 
 
 

9.
Other Stock-Based Awards


(a)           Generally. The Committee, in its sole discretion, may grant or
sell Awards of Shares and Awards that are valued in whole or in part by
reference to, or are otherwise based on the Fair Market Value of, Shares (“Other
Stock-Based Awards”), including, but not limited to, Shares awarded as a bonus
and not subject to any restrictions or conditions, Shares in payment of the
amounts due under an incentive or performance plan sponsored or maintained by
the Company or an Affiliate, restricted stock units, performance stock units,
dividend equivalent units, stock equivalent units, and deferred stock
units.  Such Other Stock-Based Awards shall be in such form, and dependent on
such conditions, as the Committee shall determine, including, without
limitation, the right to receive, or vest with respect to, one or more Shares
(or the equivalent cash value of such Shares) upon the completion of a specified
period of service, the occurrence of an event and/or the attainment of
performance objectives. Other Stock-Based Awards may be granted alone or in
addition to any other Awards granted under the Plan. Subject to the provisions
of the Plan, the Committee shall determine the number of Shares to be awarded to
a Participant under (or otherwise related to) such Other Stock-Based Awards;
whether such Other Stock-Based Awards shall be settled in cash, Shares or a
combination of cash and Shares; and all other terms and conditions of such
Awards (including, without limitation, the vesting provisions thereof and
provisions ensuring that all Shares so awarded and issued shall be fully paid
and non-assessable).  Notwithstanding any other provision of the Plan, (i) Other
Stock-Based Awards settled in Shares that are subject to time-based vesting, but
not performance-based vesting (other than an Award that relates to Shares in the
Unrestricted Pool), shall not fully vest until the completion of a vesting
period of at least three years from the date of grant, subject to earlier
vesting in whole or in part in the event of a Change in Control or the death,
disability or other termination of the Participant’s Employment, and (ii) Other
Stock-Based Awards settled in Shares that are subject to vesting upon the
attainment of performance objectives shall have a minimum performance period of
one year, and dividend equivalents for such Other Stock-Based Awards that are
subject to the attainment of performance objectives may be accrued and paid only
with respect to the Shares for which the performance objective is certified by
the Committee as having been achieved.  Other Stock-Based Awards that are
subject to time-based vesting, but not performance-based vesting, and that
relate to Shares in the Unrestricted Pool shall be subject to vesting over such
period as the Committee shall specify.  Unless the applicable Award agreement
provides otherwise and subject to Section 19, Other Stock-Based Awards shall be
settled within 60 days following the end of the year in which such Awards vest.


(b)           Performance-Based Awards. Notwithstanding anything to the contrary
herein, certain Other Stock-Based Awards granted under this Section 9 may be
granted in a manner which is intended to be deductible by the Company under
Section 162(m) (“Performance-Based Awards”). A Participant’s Performance-Based
Award shall be determined based on the attainment of written performance goals
approved by the Committee for a performance period of not less than one year
established by the Committee (i) while the outcome for that performance period
is substantially uncertain and (ii) no more than 90 days after the commencement
of the performance period to which the performance goal relates. The performance
goals, which must be objective, shall be based on one or more of the following
criteria: (i) operating income before depreciation and amortization (“OIBDA”),
including adjusted OIBDA; (ii) operating income, including adjusted operating
income; (iii) net income, including adjusted net income; (iv) earnings per
share, including adjusted earnings per share; (v) return on stockholders’
equity; (vi) revenues or sales; (vii) free cash flow; (viii) return on invested
capital, including adjusted return on invested capital; (ix) total stockholder
return; (x) cash flow from operations; (xi) stock price; (xii) margins; (xiii)

 
 
 

reductions in expenses; and (xiv) completion or progress on the achievement of
significant transactions, acquisitions, divestitures, and/or projects or
processes. The foregoing criteria may relate to the Company, one or more of its
Affiliates or one or more of its or their divisions or units, or any combination
of the foregoing, and may be applied on an absolute basis and/or be relative to
one or more peer group companies or indices, or any combination thereof, all as
the Committee shall determine. In addition, to the extent consistent with
Section 162(m), the performance goals may be calculated with such adjustments as
the Committee deems appropriate in its sole discretion to exclude the effects of
extraordinary, unusual or nonrecurring items and to reflect other factors that
the Committee deems appropriate, including without limitation, (i) gains or
losses on the disposition of a business, (ii) changes in tax or accounting
regulations or laws, (iii) the effects of a merger or acquisition, (iv) asset
write-downs, (v) litigation judgments or settlements, and (vi) restructuring or
severance charges.  The Committee shall determine whether, with respect to a
performance period, the applicable performance goals have been met with respect
to a given Participant and, if they have, shall so certify and ascertain the
amount of the applicable Performance-Based Award. No Performance-Based Awards
will be paid for such performance period until such certification is made by the
Committee. The amount of the Performance-Based Award actually paid to a given
Participant may be less than the amount determined by the applicable performance
goal formula, at the discretion of the Committee. Except as otherwise provided
in an Award agreement and subject to Section 19, the amount of the
Performance-Based Award determined by the Committee for a performance period
shall be paid to the Participant within 60 days following such determination by
the Committee.




10.
Adjustments Upon Certain Events



Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:


(a)           Generally. In the event of any change in the outstanding Shares
(including, without limitation, the value thereof) after the Effective Date by
reason of any Share dividend or split, reorganization, recapitalization, merger,
consolidation, combination, spin-off, combination or exchange of Shares or other
corporate exchange, or any distribution to holders of Shares other than regular
cash dividends, or any transaction similar to the foregoing, the Committee in
its sole discretion and without liability to any person shall make such
substitution or adjustment, if any, as it deems to be equitable (subject to
Section 19), as to (i) the number or kind of Shares or other securities issued
or reserved for issuance pursuant to the Plan or pursuant to outstanding Awards,
(ii) the maximum number of Shares for which Awards (including limits established
for Options or SARs, Restricted Stock or Other Stock-Based Awards) may be
granted during a calendar year to any Participant, (iii) the Option Price of any
Option or exercise price of any SAR and/or (iv) any other affected terms of such
Awards.


(b)           Change in Control. In the event of a Change in Control after the
Effective Date, the Committee may (subject to Section 19), but shall not be
obligated to, (A) accelerate, vest or cause the restrictions to lapse with
respect to, all or any portion of an Award, (B) cancel Awards for fair value (as
determined in the sole discretion of the Committee) which, in the case of
Options and SARs, may equal the excess, if any, of the value of the
consideration to be paid in the Change in Control transaction to holders of the
same number of Shares subject to such Options or SARs (or, if no consideration
is paid in

 
 
 

any such transaction, the Fair Market Value of the Shares subject to such
Options or SARs) over the aggregate Option Price of such Options or exercise
price of such SARs, (C) provide for the issuance of substitute Awards that will
substantially preserve the otherwise applicable terms of any affected Awards
previously granted hereunder as determined by the Committee in its sole
discretion, (D) provide that for a period of at least 30 days prior to the
Change in Control, Options shall be exercisable as to all Shares subject thereto
and that upon the occurrence of the Change in Control, such Options shall
terminate and be of no further force and effect or (E) take such other action
with respect to Awards as the Committee shall determine to be appropriate in its
discretion.




11.
No Right to Employment or Awards



The granting of an Award under the Plan shall impose no obligation on the
Company or any Affiliate to continue the Employment of a Participant and shall
not lessen or affect the Company’s or any Affiliate’s right to terminate the
Employment of such Participant. No Participant or other person shall have any
claim to be granted any Award, and there is no obligation for uniformity of
treatment of Participants, or holders of Awards. The terms and conditions of
Awards and the Committee’s determinations and interpretations with respect
thereto need not be the same with respect to each Participant (whether or not
such Participants are similarly situated).




12.
Successors and Assigns



The Plan shall be binding on all successors and assigns of the Company and a
Participant, including without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.




13.
Nontransferability of Awards



Unless otherwise determined by the Committee (and subject to the limitation that
in no circumstances may an Award may be transferred by the Participant for
consideration or value), an Award shall not be transferable or assignable by the
Participant otherwise than by will or by the laws of descent and distribution.
An Award exercisable after the death of a Participant may be exercised by the
legatees, personal representatives or distributees of the Participant.




14.
Amendments or Termination



The Board or the Committee may amend, alter or discontinue the Plan, but no
amendment, alteration or discontinuation shall be made (a) without the approval
of the stockholders of the Company, (i) if such action would (except as is
provided in Section 10(a) of the Plan) increase the total number of Shares
reserved for the purposes of the Plan or increase the maximum number of Shares
of Restricted Stock or Other Stock-Based Awards that may be awarded hereunder,
or the maximum number of Shares for which Awards may be granted to any
Participant, (ii) if stockholder approval for such action is otherwise required
by (A) any applicable law or regulation,

 
 
 

(B) the rules of the NYSE or, if the Shares are not then listed on the NYSE, the
rules of such other national securities exchange or quotation system on which
the Shares then have their primary listing or quotation or (C) Section 162(m)
(taking into consideration the exception provided by Treas. Reg. §
1.162-27(f)(iii)(4)), or (iii) to change the class of individuals eligible to
receive ISOs; (b) without the consent of a Participant, if such action would
diminish any of the rights of the Participant under any Award theretofore
granted to such Participant under the Plan; or (c) to Section 5(b) of the Plan,
relating to repricing of Options or SARs, to permit such repricing, without the
prior approval of the Company’s stockholders; provided, however, that the
Committee may amend the Plan in such manner as it deems necessary to permit the
granting of Awards meeting the requirements of the Code or other applicable
laws.




15.
International Participants



With respect to Participants who reside or work outside the United States of
America and who are not (and who are not expected to be) “covered employees”
within the meaning of Section 162(m) of the Code, the Committee may, in its sole
discretion, amend the terms of the Plan or Awards with respect to such
Participants in order to address differences in local law or tax policies or to
obtain more favorable tax or other treatment for a Participant, the Company or
an Affiliate.




16.
Other Benefit Plans



All Awards shall constitute a special incentive payment to the Participant and
shall not be taken into account in computing the amount of salary or
compensation of the Participant for the purpose of determining any benefits
under any pension, retirement, profit sharing, bonus, life insurance or other
benefit plan of the Company or under any agreement between the Company and the
Participant, unless such plan or agreement specifically provides otherwise.




17.
Choice of Law



The Plan shall be governed by and construed in accordance with the laws of the
State of New York without regard to conflicts of laws and, except as otherwise
provided in the pertinent Award agreement, any and all disputes between a
Participant and the Company or any Affiliate relating to an Award shall be
brought only in a state or federal court of competent jurisdiction sitting in
Manhattan, New York.




18.
Effectiveness of the Plan



The Plan shall be effective as of the Effective Date, subject to the approval of
the stockholders of the Company.



 
 
 


19.
Section 409A




It is intended that the provisions of the Plan comply with Section 409A, and all
provisions of the Plan shall be construed and interpreted in a manner consistent
with the requirements for avoiding taxes or penalties under Section 409A.
 
No Participant or the creditors of a Participant shall have the right to subject
any deferred compensation (within the meaning of Section 409A) payable under the
Plan to any anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment.  Except as permitted under Section 409A,
any deferred compensation (within the meaning of Section 409A) payable to any
Participant or for the benefit of any Participant under the Plan may not be
reduced by, or offset against, any amount owing by any such Participant to the
Company or any of its Affiliates.
 
 
Notwithstanding any other provisions in the Plan or any Award agreement to the
contrary, in the event that it is reasonably determined by the Company that, as
a result of Section 409A, payments in respect of any Award under the Plan may
not be made at the time contemplated by the terms of the Plan or the relevant
Award agreement, as the case may be, without causing the Participant holding
such Award to be subject to taxation under Section 409A, the Company will make
such payment on the first day that would not result in the Participant incurring
any tax liability under Section 409A.  If, at the time of a Participant’s
separation from service (within the meaning of Section 409A), (A) such
Participant shall be a specified employee (within the meaning of Section 409A
and using the identification methodology selected by the Company from time to
time) and (B) the Company shall make a good faith determination that an amount
payable pursuant to an Award constitutes deferred compensation (within the
meaning of Section 409A), the payment of which is required to be delayed
pursuant to the six-month delay rule set forth in Section 409A in order to avoid
taxes or penalties under Section 409A, then the Company shall not pay such
amount on the otherwise scheduled payment date but shall instead pay it on the
first business day after such six-month period.  Such amount shall be paid
without interest, unless otherwise determined by the Committee, in its sole
discretion, or as otherwise provided in any applicable employment agreement
between the Company and the relevant Participant. To the extent any amount made
under the Plan to which Section 409A applies is payable in two or more
installments, each installment payment shall be treated as a separate and
distinct payment for purposes of Section 409A.
 
 
Notwithstanding any provision of the Plan to the contrary, in light of the
uncertainty with respect to the proper application of Section 409A, the Company
reserves the right to make amendments to any Award as the Company deems
necessary or desirable to avoid the imposition of taxes or penalties under
Section 409A.  In any case, a Participant shall be solely responsible and liable
for the satisfaction of all taxes and penalties that may be imposed on such
Participant or for such Participant’s account in connection with an Award
(including any taxes and penalties under Section 409A), and neither the Company
nor any of its Affiliates shall have any obligation to indemnify or otherwise
hold such Participant harmless from any or all of such taxes or penalties.
 